DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-7) in the reply filed on 5/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/11/20 and 2/10/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In line 2, change “is” to - - are - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (U.S. 2012/0100684 A1; “Min”) in view of Li et al. (U.S. 9,391,030 B1; “Li”) and Yin et al. (U.S. 2013/0241004 A1; “Yin”).
Regarding claim 1, Min discloses a method comprising:
Forming one or more gate regions (15, Fig. 10) above a channel, the one or more gate regions are surrounded by a gate spacer (20, Fig. 10) ([0048]; [0018]-[0021]);
Forming a high-k material (13, Fig. 10) in the one or more gate regions, wherein the high- k material partially covers a surface of the channel ([0019]); and
Depositing a gate dielectric layer (12, Fig. 10) in each of the one or more gate regions, the gate dielectric layer covers an entire surface of the channel ([0018]).
Yet, Min does not disclose the following:
The high-k material is randomly formed;
The high-k material is formed by nucleation.
Regarding (a), Li discloses random variation in gate oxide thicknesses can generate variations in threshold voltage so as to create a physically unclonable function (PUF) (col 4, lines 35-39).  This has the advantage of excluding the need to incorporate additional PUF processes.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Min with the high-k material randomly formed, as taught by Li, so as to exclude the need to incorporate additional PUF processes.
Regarding (b), Yin discloses nucleating (by atomic layer deposition) a high-k material ([0050]).  Atomic layer deposition (ALD) has the advantage of better thickness and composition control of the formed layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Min with forming the high-k material by nucleation, as taught by Li, so as to better control the thickness and composition of the high-k material.
Regarding claim 2, Min discloses the high-k material (13, Fig. 10) is a first high-k material or a second high-k material (“may consist of a single layer…or may be a composite layer”) ([0019]).
Regarding claim 3, Min discloses only the first high-k material is embedded in the gate dielectric layer (when layer 13 consists of “a single layer”; [0019]).
Regarding claim 4, Min discloses only the second high-k material is embedded in the gate dielectric layer (when layer 13 consists of “a single layer”; [0019]).
Regarding claim 5, Min discloses both the first high-k material and the second high-k material are embedded in the gate dielectric layer (when layer 13 consists of “a composite layer”; [0019]).
Regarding claim 6, Min in view of Li and Yin disclose randomly nucleating the high-k material (see claim 1 rejection above).  Li discloses random variation in gate oxide thicknesses can generate variations in threshold voltage so as to create a physically unclonable function (PUF) (col 4, lines 35-39).
Regarding claim 7, Min discloses forming a first source drain and a second source drain (62, Fig. 11), the first source drain and the second source drains are separated from the one or more gate regions by the gate spacer (20, Fig. 11) ([0051]); depositing a metal gate (51-52, Fig. 13-14) on top of the gate dielectric layer ([0035], [0054]); and depositing an interlayer dielectric (40, Fig. 14) around the one or more gate regions, the interlayer dielectric is on top of the first source drain and the second source drain ([0053]).  Min does not disclose forming a first source drain contact and a second drain contact.  However, Yin discloses forming a first source drain contact and a second source drain contact ([0057]) which has the advantage of forming electrical connectors between the source and drain regions and other parts of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        6/2/2022